            Case 1:20-cv-09268-CM Document 7 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GERRY ALAN KING,

                                Plaintiff,

                    -against-
                                                                 20-CV-9268 (CM)
DONALD TRUMP; JOHN ROBERTS, JR.;
                                                                CIVIL JUDGMENT
NANCY PELOSI; CHARLES GRASSLEY;
WILLIAM BARR; UNITED STATES OF
AMERICA,

                                Defendants.

         Pursuant to the order issued December 9, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 8, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
